On April 14, 1947, the petition was heard by the full court.
On May 27, 1947, the court entered the following order:
This is a petition to the Supreme Judicial Court by the Massachusetts Bar Association acting by its officers authorized by vote of the association praying that the Supreme Judicial Court examine certain rules and by-laws for an organized self-governing bar submitted with said petition, and take such action thereon as the court may deem proper including the determination of the question whether the adoption by rule of court of said plan with or without amendment would be in the interest of the public and the administration of justice, and for the ascertainment of the views of the lawyers of the Commonwealth upon said, matters. Upon this petition it was ordered "that the petitioner give notice to the members of the bar of Massachusetts and to all other persons interested in said petition, to appear, if they desire to be heard thereon, before the justices of this court at Boston on Monday, April 14, 1947, at ten o’clock a.m., at which place and time the court will hear arguments and receive briefs in the matter of said petition, particularly (1) as to whether the court has jurisdiction to establish an integrated bar, so called, in which every attorney in the Commonwealth must be a member in order to practise law, (2) as to whether the establishment of such an integrated bar would be in the public interest, and (3) as to what rules and by-laws ought to be adopted *748for the establishment and government of such a bar.” And the petitioner was ordered “to give notice of this order by mailing a copy hereof, postage prepaid, to each person known to the petitioner to be a member of the bar of the Commonwealth, addressed to him at his last known address, and also by publishing an attested copy hereof in some newspaper published in the several counties of Suffolk, Worcester, Hampden, Berkshire and Bristol, all before the fifteenth day of January, 1947.” Service of this order of notice was made in conformity therewith and hearing was had on said petition at which arguments were heard and briefs received in the matter thereof. Upon consideration of the arguments and briefs, it is concluded by the court, without expressing any opinion as to its jurisdiction to establish an integrated bar or any opinion as to the details of the rules and by-laws submitted, that, since it does not appear that members of the bar of Massachusetts generally are in favor of action by the court to establish an integrated bar, it is not at present advisable for the court by rule or order to establish an integrated bar so called in which every attorney in the Commonwealth must be a member in order to practise law, and that the establishment at present of such an integrated bar would not be in the interest of the public and the administration of justice. Consequently, it is ordered that the petition be dismissed without prejudice.